ENTERRA ENERGY TRUST CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands of Canadian dollars) March 31, 2010 December 31, 2009 Assets Current assets Cash and cash equivalents 10,199 19,680 Accounts receivable (note 9) 28,607 23,677 Current portion of long-term receivables (note 2) 9,557 11,196 Prepaid expenses, deposits and other 2,038 1,998 Commodity contracts (note 9) 5,322 993 55,723 57,544 Long-term receivables (note 2) 3,455 5,491 Property, plant and equipment (note 3) 391,045 399,237 450,223 462,272 Liabilities Current liabilities Accounts payable and accrued liabilities 24,763 27,997 Commodity contracts (note 9) 822 755 Future income tax liability 1,269 69 26,854 28,821 Long-term debt (note 4) 67,392 70,000 Convertible debentures (note 5) 115,351 114,863 Asset retirement obligations (note 6) 21,069 21,055 Future income tax liability 8,122 8,487 238,788 243,226 Unitholders’ equity (note 7) Unitholders’ capital 674,772 674,106 Equity component of convertible debentures (note 5) 3,951 3,951 Contributed surplus 11,645 11,064 Accumulated other comprehensive income (note 8) (28,395 ) (22,474 ) Deficit (450,538 ) (447,601 ) (478,933 ) (470,075 ) 211,435 219,046 450,223 462,272 Subsequent events (note See accompanying notes to the consolidated financial statements. ENTERRA ENERGY TRUST CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE INCOME (LOSS) (unaudited) (in thousands of Canadian dollars except per unit amounts) Three months ended March 31, 2010 Three months ended March 31, 2009 Revenues Oil and natural gas 43,289 36,866 Royalties (8,603 ) (6,501 ) 34,686 30,365 Expenses Production 8,621 11,813 Transportation 578 480 General and administrative 3,689 3,582 Interest expense (note 10) 3,075 2,528 Unit-based compensation expense (note 7) 1,172 1,175 Depletion, depreciation and accretion (notes 3 and 6) 20,496 23,641 Foreign exchange (gain)/loss (1,025 ) 10 36,606 43,229 Loss before income taxes (1,920 ) (12,864 ) Income taxes Current 90 - Future expense (reduction) 927 (4,366 ) 1,017 (4,366 ) Loss (2,937 ) (8,498 ) Other comprehensive income Foreign currency translation adjustment (note 8) (5,921 ) 10,874 Comprehensive income (8,858 ) 2,376 Loss per trust unit (note 7) – Basic and diluted (0.05 ) (0.14 ) CONSOLIDATED STATEMENTS OF DEFICIT (in thousands of Canadian dollars) Deficit, beginning of period (447,601 ) (406,319 ) Loss (2,937 ) (8,498 ) Deficit, end of period (450,538 ) (414,817 ) See accompanying notes to the consolidated financial statements. ENTERRA ENERGY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousand of Canadian dollars) Three months ended March 31, 2010 Three months ended March 31, 2009 Cash provided by (used in): Operating Loss (2,937 ) (8,498 ) Depletion, depreciation and accretion 20,496 23,641 Future income tax expense/(reduction) 927 (4,366 ) Commodity contracts (gain)/loss (note 9) (4,236 ) 5,528 Unrealized foreign exchange (gain)/ loss (1,367 ) 10 Unit-based compensation (note 7) 1,172 1,175 Non-cash interest on convertible debentures 488 425 Cash paid on asset retirement obligations (note 6) (380 ) (330 ) 14,163 17,585 Changes in non-cash working capital items (5,791 ) 4,207 8,372 21,792 Financing Repayment of long-term debt (note 4) (2,608 ) (15,466 ) (2,608 ) (15,466 ) Investing Property, plant and equipment additions (20,478 ) (5,817 ) Capital expenditure to be recovered (note 2) - (3,402 ) Repayment of long-term receivable (note 2) 3,116 3,449 Proceeds on disposition of property, plant andequipment 1,991 - Changes in non-cash working capital items 641 (2,699 ) (14,730 ) (8,469 ) Impact of foreign exchange on cash balances (515 ) (175 ) Change in cash and cash equivalents (9,481 ) (2,318 ) Cash and cash equivalents, beginning of period 19,680 13,638 Cash and cash equivalents, end of period 10,199 11,320 See accompanying notes to the consolidated financial statements. ENTERRA ENERGY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS 1. Basis of presentation The interim consolidated financial statements of Enterra Energy Trust (the “Trust” or “Enterra”) have been prepared by management in accordance with Canadian generally accepted accounting principles.These interim consolidated financial statements have been prepared following the same accounting policies and methods used in preparing the consolidated financial statements for the fiscal year ended December 31, 2009.These financial statements should be read in conjunction with the 2009 annual consolidated financial statements.The interim consolidated financial statements contain disclosures which are supplemental to the Trust’s annual consolidated financial statements. These consolidated financial statements include the accounts of the Trust and its subsidiaries.All inter-company accounts and transactions have been eliminated. Certain comparative figures have been reclassified to conform to the presentation adopted in the current period. 2.Long-term receivables In 2006 Enterra entered into a farm-out agreement with Petroflow Energy Ltd. (“JV Participant”), a public oil and gas company, to fund the drilling and completion costs of the undeveloped lands in Oklahoma.Per the agreement, JV Participant paid 100% of the drilling and completion costs to earn 70% of Enterra’s interest in the well and Enterra was required to pay 100% of the infrastructure costs to support these wells, such as pipelines and salt water disposal wells.The infrastructure costs paid by Enterra are recoverable from JV Participant over three years with interest charged at a rate of 12% per annum.Infrastructure costs paid by Enterra are accounted for as a finance lease, therefore, the capital costs incurred are not included in property, plant and equipment but are recorded as current and long-term receivables.The interest income on the long-term receivables is recorded as a reduction in interest expense. In December 2009 Enterra delivered a notice of termination for non-performance under the terms of the farm-out agreement with JV Participant.JV Participant was required to maintain a certain pace of drilling to continue its right to drill on lands owned by Enterra but ceased drilling in February 2009 and has not indicated that it will be able to continue drilling with any certainty.Final notice of termination of the farm-out agreement was delivered in January 2010.If amounts owing under the long-term receivable are not recovered from JV Participant, then the balance owing will be reclassified to property, plant and equipment, net of impairment, if any, as the receivable relates to infrastructure assets which are majority owned and operated by Enterra.Management anticipates that a fee will be charged to JV Participant for use of the infrastructure assets upon termination of the existing arrangement as a capital recovery fee against production from the producing wells. In April 2010, in accordance with the farm-out agreement, a notice of default was sent to JV Participant which accelerated the capital recovery amortization payments such that the entire receivable amount is due and payable. As at
